In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 05-2380
UNITED STATES OF AMERICA,
                                             Plaintiff Appellee,
                               v.

DARIUS WILLIAMS,
                                         Defendant-Appellant.
                        ____________
           Appeal from the United States District Court
               for the Southern District of Illinois.
          No. 04 CR 30130—David R. Herndon, Judge.
                        ____________
 ARGUED DECEMBER 13, 2005—DECIDED FEBRUARY 3, 2006
                   ____________


  Before BAUER, KANNE, and WILLIAMS, Circuit Judges.
  KANNE, Circuit Judge. Darius Williams pleaded guilty to
possessing a firearm following a felony conviction, 18 U.S.C.
§ 922(g)(1). The district court calculated a 30-37 month
range under the Sentencing Guidelines and imposed a term
of 30 months. Williams appeals his sentence because he
believes that the district court did not properly consider his
personal history and characteristics when it decided to stay
within the guidelines range. Because the district court
considered the factors set out in 18 U.S.C. § 3553(a) and the
sentence it imposed is reasonably related to those factors,
we affirm the sentence.
2                                                No. 05-2380

                             I.
  Williams was pulled over by an Illinois State Police
Trooper after he “fail[ed] to yield to traffic,” and the offi-
cer determined that the license plates on the car Williams
was driving were registered to another car. The officer
searched the car with Williams’s consent and found a
gun. Williams initially denied owning the gun, but later
admitted buying it on the street. Because he had previously
been convicted of a felony, Williams was charged with being
a felon in possession of a firearm.
  The PSR recommended a sentencing range of 30-37
months, but Williams objected, arguing that the guide-
line range did not adequately account for his unusually
difficult background, the seriousness of the offense, or the
unlikelihood that he would commit future offenses. He
argued that his situation included several powerful mitigat-
ing factors. In addition to growing up with an absentee
father and a drug-addicted mother, Williams’s mother had
been brutally murdered by a serial killer when he was 16
years old. Further exacerbating this trauma, Williams was
forced to deal with extensive media coverage of the murder.
Additionally, Williams received his original felony convic-
tion during an extremely difficult time in his life; the first
anniversary of his mother’s birthday after her death. And,
according to Williams, it was not a serious felony: he threw
a chair at a security guard at his high school who was
slightly injured. Williams also said he bought the gun to
protect his girlfriend and two children, whom he had been
working to support, after he had been car-jacked at gun-
point three months earlier.
  During sentencing, the district court judge discussed
these mitigating facts, but nonetheless ruled that
Williams should be sentenced at the low end of the sentenc-
ing range under the guidelines. The judge stated that
Williams had “a tragic life,” that he was not an “ordinary”
No. 05-2380                                                 3

criminal defendant, and that he should be commended
for “provid[ing] some stability for [his] children that
perhaps he didn’t even have in his own life,” but he pleaded
guilty to a serious crime and a sentence within the guide-
line’s range of 30-37 months was appropriate. The judge
therefore sentenced Williams to 30 months of imprison-
ment.


                             II.
  On appeal, Williams argues that the guidelines range
is only one of several factors listed in § 3553(a), and
although the district court mentioned several of the
other factors, it did not give them any meaningful consider-
ation. A sentence within the guidelines range is presump-
tively reasonable, and this court reviews the district court’s
decision deferentially. United States v. Cunningham, 429
F.3d 673, 2005 WL 3029083, *1 (7th Cir. Nov. 14, 2005);
United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.
2005). Although a sentence within the guidelines range will
rarely be unreasonable, a defendant can rebut the presump-
tion by showing that the sentence is unreasonable in light
of the factors in § 3553(a). Mykytiuk, 415 F.3d at 608.
   This case is essentially identical to United States v.
(Amin) Williams, 425 F.3d 478 (7th Cir. 2005), in which the
defendant argued that the district court overstated
his offense and did not fully account for his troubled
childhood or his mental condition as mitigating factors
when sentencing him to 115 months of imprisonment. In
Williams, like in the present case, the defendant was a
convicted felon who had been charged with possession of
a firearm in violation of § 922(g)(1). Williams, 425 F.3d
at 479. The defendant had been raised in “a very rough
environment where most of the adults in his life were
involved in criminal activity,” and he suffered from mental
illness. Id. at 480. He also contended that his “possession”
4                                                No. 05-2380

of the gun consisted of briefly holding it before handing
it back to someone else, so it should not have been con-
sidered as serious as other types of possession offenses. Id.
at 481. We stated that the question was not how we would
have resolved the relevant factors, but “whether the district
judge imposed the sentence he or she did for reasons that
are logical and consistent with the factors set forth in
section 3553(a).” Id. at 481. Assuming that the factors the
defendant identified (a difficult childhood and psychological
problems) would support imposing a sentence below the
range specified by the guidelines, the factors did not require
a lesser sentence. Id. We found that the district court
considered the relevant factors under § 3553(a), and
reasonably decided that the range specified by the guide-
lines was appropriate.
   In this case, Darius Williams has identified similar
(although possibly more traumatic) factors that he be-
lieves require a sentence below the guidelines range. The
district court considered both Williams’s background, and
the nature of the offense. Nonetheless, the court decided
that a sentence within the guidelines range would be
appropriate not only to deter Williams from possessing
a gun in the future, but to send a message to the com-
munity to stop carrying firearms. The court stated that
the sentence was consistent with Congress’s policy on
guns and avoiding disparate sentences.
  Williams has certainly had a difficult childhood, and
despite that difficulty has, as his counsel points out,
“achieved a modicum of stability highlighted by a surprising
degree of personal responsibility.” But this is not a case
where the judge “passed over in silence the princi-
pal argument made by the defendant.” Cunningham, 429
F.3d at 679. As in (Amin) Williams, the district court
considered the relevant factors listed in § 3553(a), and
reasonably determined that a sentence at the low end of the
guidelines range was appropriate.
No. 05-2380                                                5

  Finally, Williams contends in his reply brief that the
presumption that a sentence within the guidelines
range is reasonable conflicts with the majority holding in
United States v. Booker, 543 U.S. 220 (2005), because it
shifts the burden to the defendant to either disprove certain
facts that support the sentence or prove mitigating facts. As
a preliminary matter, the defendant has waived this
argument because he presented it for the first time in his
reply brief. See Gable v. City of Chicago, 296 F.3d 531, 538
(7th Cir. 2002); Help at Home, Inc. v. Med. Capital, 260
F.3d 748, 753 n.2 (7th Cir. 2001). In any event, we rejected
this argument in Mykytiuk: “while a per se or conclusively
presumed reasonableness test would undo the Supreme
Court’s merits analysis in Booker, a clean slate that ignores
the proper guidelines range would be inconsistent with the
remedial opinion.” Id. at 607. Therefore, a rebuttable
presumption that a sentence within the guideline’s range is
reasonable strikes the proper balance between these two
considerations. Id. at 608.
  Williams did not demonstrate that the sentence the
district court imposed was unreasonable, and we AFFIRM
the sentence.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-02-C-0072—2-3-06